EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Joseph T. Jasper, Reg. No. 50,833 on March 12, 2021.
The claims are presented below in amended form with the Examiner’s Amendments shown in markup, and in final form with all Examiner’s amendments having been entered. 

Claims in Markup form With Examiner’s Amendments Shown
Only the claims being amended in this Examiner’s Amendment are presented below, with all other claims being in final form as presented in the Amendment filed January 28, 2021.

Claim 1.  A method for dynamic adaptation of a language understanding system to acoustic environments, the method comprising:
detecting, by executing instructions with a processor, a wake-on-voice key-phrase in or prior to an audio stream; 
triggering, by executing instructions with the processor, a query recognition mode in response to the detecting 

applying, by executing instructions with the processor, a static language understanding classifier to the voice query, the static language understanding classifier employing a static semantic model; 
applying, by executing instructions with the processor, a dynamic language understanding classifier to the voice query, the dynamic language understanding classifier employing a dynamic semantic model;
determining, by executing instructions with the processor, an intent associated with the voice query based on a linear interpolation of a first estimate of intent from the static language understanding classifier and a second estimate of intent from the dynamic language understanding classifier, the linear interpolation to combine the first estimate of intent and the second estimate of intent; 
triggering, by executing instructions with the processor; a switch from the query recognition mode to an adaptation mode in response to determining the intent; 
performing, by executing instructions with the processor, automatic speech recognition on the audio stream to generate hypotheses for audio events associated with utterances and background noise; and
updating, by executing instructions with the processor, the dynamic semantic model based on the hypotheses.



Claim 9. The method of claim 1, wherein determining the intent associated with the recognized voice query is based on a class-constrained interpolation of the [[a]] first estimate of intent from the static language understanding classifier and the [[a]] second estimate of intent from the dynamic language understanding classifier.

Claim 10. A system comprising:
a wake-on-voice circuit to: 
detect a wake-on-voice key-phrase in or prior to an audio stream, 
trigger a query recognition mode in response to the detection 
trigger a switch from the query recognition mode to an adaptation mode in response to determining an intent associated with a voice query;
an automatic speech recognition circuit to: 
perform speech recognition on the audio stream during the query recognition mode, 
recognize the voice query, 
perform speech recognition on the audio stream during the adaptation mode, and
generate hypotheses for audio events associated with utterances and background noise;
a static language understanding classifier circuit to: 
generate a first estimate of intent based on the voice query, and 
employ a static semantic model;
a dynamic language understanding classifier circuit to: 

employ a dynamic semantic model; 
an interpolation circuit to determine an intent associated with the voice query based on a linear interpolation of the first estimate of intent from the static language understanding classifier circuit and the second estimate of intent from the dynamic language understanding classifier circuit, the linear interpolation including a combination of the first estimate of intent and the second estimate of intent; and
an adaptation circuit to update the dynamic semantic model based on the generated hypotheses.

Claim 14. The system of claim 10, wherein the adaptation 

Claim 15. The system of claim 10, wherein the adaptation 

Claim 18. At least one non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to at least:[[:]]
detect a wake-on-voice key-phrase in or prior to an audio stream;
trigger a query recognition mode in response to the detection 
stream to recognize a voice query;
apply a static language understanding classifier to the voice query, the static language understanding classifier to employ a static semantic model;
apply a dynamic language understanding classifier to the voice query, the dynamic language understanding classifier to employ a dynamic semantic model;
determine an intent associated with the voice query based on a linear interpolation of a first estimate of intent from the static language understanding classifier and a second estimate of intent from the dynamic language understanding classifier, the linear interpolation to combine the first estimate of intent and the second estimate of intent;
trigger a switch from the query recognition mode to an adaptation mode in response to determining the intent; 
perform automatic speech recognition on the audio stream during the adaptation mode, to generate hypotheses for audio events associated with a rejection class that includes audio associated with out-of-domain utterances; and
update the dynamic semantic model based on the hypotheses.

Claim 25.  The at least one non-transitory computer readable medium of claim 18, wherein the instructions, when executed, cause the one or more processors to determine the intent associated with the voice query based on a class-constrained interpolation of the [[a]] first estimate of intent from the static language understanding classifier and the [[a]] second estimate of intent from the dynamic language understanding classifier.


Claim 29. (Cancelled) 

Claim 30. The method of claim 1, 

Claim 32. (Cancelled)  

Claim 33. The system of claim 10, 

Claim 34.  The system of claim 10, wherein the interpolation circuit is to determine the [[a]] first estimate of intent from the static language understanding classifier and the [[a]] second estimate of intent from the dynamic language understanding classifier. 

Claim 35. The system of claim 34, wherein the adaptation circuit is to limit updating the dynamic semantic model to outlier cases including at least one of high-noise environments or semantic classes.

Claim 36. (Cancelled) 

Claim 37. The at least one non-transitory computer readable medium of claim 18, 

Claims in Final Form With Examiner’s Amendments Entered
Only the claims being amended in this Examiner’s Amendment are presented below, with all other claims being in final form as presented in the Amendment filed January 28, 2021.

Claim 1.  A method for dynamic adaptation of a language understanding system to acoustic environments, the method comprising:
detecting, by executing instructions with a processor, a wake-on-voice key-phrase in or prior to an audio stream; 
triggering, by executing instructions with the processor, a query recognition mode in response to the detecting of the wake--on-voice key-phrase;
performing, by executing instructions with the processor, automatic speech recognition on the audio stream to recognize a voice query;
applying, by executing instructions with the processor, a static language understanding classifier to the voice query, the static language understanding classifier employing a static semantic model; 

determining, by executing instructions with the processor, an intent associated with the voice query based on a linear interpolation of a first estimate of intent from the static language understanding classifier and a second estimate of intent from the dynamic language understanding classifier, the linear interpolation to combine the first estimate of intent and the second estimate of intent; 
triggering, by executing instructions with the processor; a switch from the query recognition mode to an adaptation mode in response to determining the intent; 
performing, by executing instructions with the processor, automatic speech recognition on the audio stream to generate hypotheses for audio events associated with utterances and background noise; and
updating, by executing instructions with the processor, the dynamic semantic model based on the hypotheses.



Claim 9. The method of claim 1, wherein determining the intent associated with the recognized voice query is based on a class-constrained interpolation of the first estimate of intent from the static language understanding classifier and the second estimate of intent from the dynamic language understanding classifier.

Claim 10. A system comprising:
a wake-on-voice circuit to: 
detect a wake-on-voice key-phrase in or prior to an audio stream, 
trigger a query recognition mode in response to the detection of the wake-on--voice key-phrase, and 
trigger a switch from the query recognition mode to an adaptation mode in response to determining an intent associated with a voice query;
an automatic speech recognition circuit to: 
perform speech recognition on the audio stream during the query recognition mode, 
recognize the voice query, 
perform speech recognition on the audio stream during the adaptation mode, and
generate hypotheses for audio events associated with utterances and background noise;
a static language understanding classifier circuit to: 
generate a first estimate of intent based on the voice query, and 
employ a static semantic model;
a dynamic language understanding classifier circuit to: 
generate a second estimate of intent based on the recognized in-domain query, and 
employ a dynamic semantic model; 
an interpolation circuit to determine an intent associated with the voice query based on a linear interpolation of the first estimate of intent from the static language 
an adaptation circuit to update the dynamic semantic model based on the generated hypotheses.

Claim 14. The system of claim 10, wherein the adaptation circuit is to perform a stochastic gradient descent optimization to update the dynamic semantic model.

Claim 15. The system of claim 10, wherein the adaptation circuit is to update the dynamic semantic model based on the voice query.

Claim 18. At least one non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to at least:
detect a wake-on-voice key-phrase in or prior to an audio stream;
trigger a query recognition mode in response to the detection of the wake-on-voice key-phrase;
perform automatic speech recognition on the audio stream to recognize a voice query;
apply a static language understanding classifier to the voice query, the static language understanding classifier to employ a static semantic model;
apply a dynamic language understanding classifier to the voice query, the dynamic language understanding classifier to employ a dynamic semantic model;

trigger a switch from the query recognition mode to an adaptation mode in response to determining the intent; 
perform automatic speech recognition on the audio stream during the adaptation mode, to generate hypotheses for audio events associated with a rejection class that includes audio associated with out-of-domain utterances; and
update the dynamic semantic model based on the hypotheses.

Claim 25.  The at least one non-transitory computer readable medium of claim 18, wherein the instructions, when executed, cause the one or more processors to determine the intent associated with the voice query based on a class-constrained interpolation of the first estimate of intent from the static language understanding classifier and the second estimate of intent from the dynamic language understanding classifier.


Claim 29. (Cancelled) 

Claim 30.  The method of claim 1, further including utilizing an influence weight in the linear interpolation to control an effect of the static language understanding classifier and the dynamic language understanding classifier on the intent.

Claim 32. (Cancelled)  

Claim 33. The system of claim 10, wherein the interpolation circuit is to utilize an influence weight in the linear interpolation to control an effect of the static language understanding classifier and the dynamic language understanding classifier on the intent. 

Claim 34.  The system of claim 10, wherein the interpolation circuit is to determine the intent associated with the voice query is based on a class-constrained interpolation of the first estimate of intent from the static language understanding classifier and the second estimate of intent from the dynamic language understanding classifier. 

Claim 35. The system of claim 34, wherein the adaptation circuit is to limit updating the dynamic semantic model to outlier cases including at least one of high-noise environments or semantic classes.

Claim 36. (Cancelled) 

Claim 37. The at least one non-transitory computer readable medium of claim 18, wherein the instructions, when executed, cause the one or more processors to utilize an influence 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 10 and 18, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest “determining, by executing instructions with the processor, an intent associated with the voice query based on a linear interpolation of a first estimate of intent from the static language understanding classifier and a second estimate of intent from the dynamic language understanding classifier, the linear interpolation to combine the first estimate of intent and the second estimate of intent," and all supporting limitations thereof.
The closest cited art of record includes Taubman, Georges NPL, Mamkina, and newly cited Parthasarathi et al., US 2017/0270919 A1.
Taubman is directed towards speech recognition models based on location, and includes use of both acoustic models and language models. Taubman does not explicitly teach a wake-on-voice key-phrase. Further, while Taubman does teach using a static language classifier and a dynamic understanding classifier to perform automatic speech recognition, and updating of a dynamic model based on generated hypothesis, Taubman does not teach further processing on the automatic speech recognition result, and thus does not explicitly teach determining an intent. However, Taubman does teach 
Georges NPL provides teaching for a language classifier that employs a semantic model.
Mamkina teaches a wake-on-key phrase and determining an intent associated with a voice query from automatic speech recognition results. Mamkina does not teach or suggest “an intent associated with the voice query based on a linear interpolation of a first estimate of intent from the static language understanding classifier and a second estimate of intent from the dynamic language understanding classifier, the linear interpolation to combine the first estimate of intent and the second estimate of intent.”
Parthasarathi is directed towards determining intent by performing natural language understanding on automatic speech recognition (ASR) results. Parthasarathi teaches generating hypothesis regarding the likelihood of a word included in a sentence at a specific location. Parthasarathi also discloses the updating of a language model by pruning and discarding low recognition score states or paths. Parthasarathi does not teach or suggest “an intent associated with the voice query based on a linear interpolation of a first estimate of intent from the static language understanding classifier and a second estimate of intent from the dynamic language understanding classifier, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-F, 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656